DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 17/500781
Patent # 11,181,758
2. A method comprising: 
generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data; and determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple 


and to interface with an eyewear frame such that the frame is customized to the user's head, 

the coupling element including a customized temple tip that 



is based in part on the design parameters which include 


a rotation of the temple tip around an ear of the user, 


wherein the rotation is about an 
axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head.
1. A method comprising: 
generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data; and determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple, 






the coupling element including a customized end of the temple that includes a temple tip and a shape of the coupling element 

is based in part on the design parameters and the design parameters include a first rotation of the temple tip towards the user's head and a second 
rotation of the temple tip around an ear 
of the user, 

wherein the second rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head, 

wherein the coupling element interfaces with an eyewear frame such that the frame is customized to the user's head.
3. The method of claim 2, further comprising: detecting, from the anthropometric data, features of the user; and generating, based on the features of the user, the 3D geometry of the portion of the user's head.
2. The method of claim 1, further comprising: detecting, from the anthropometric data, features of the user; and generating, based on the features of the user, the 3D geometry of the portion of the user's head.
4. The method of claim 3, wherein the features of the user include at least one of a pinna of an ear of the user, a distance of the user's ear from an eye of the user; and a size of the user's ear.
3. The method of claim 2, wherein the features of the user include at least one of a pinna of an ear of the user, a distance of the user's ear from an eye of the user; and a size of the user's ear.
5. The method of claim 2, wherein generating the 3D geometry of the portion of the user's head comprises: determining features of the user using the anthropometric data; identifying key points and detected edges describing the portion of the user's head using a machine learning algorithm and the features; and compiling the key points and detected edges to form the 3D geometry of the portion of the user's head.
4. The method of claim 1, wherein generating the 3D geometry of the portion of the user's head comprises: determining features of the user using the anthropometric data; identifying key points and detected edges describing the portion of the user's head using a machine learning algorithm and the features; and compiling the key points and detected edges to form the 3D geometry of the portion of the user's head.
6. The method of claim 2, wherein the design parameters include a length of the coupling element.
5. The method of claim 1, wherein the design parameters include a length of the coupling element.
7. The method of claim 2, wherein the design parameters for the coupling element are provided to a manufacturer of the eyewear frame.
6. The method of claim 1, wherein the design parameters for the coupling element are provided to a manufacturer of the eyewear frame.
8. The method of claim 2, wherein the anthropometric data includes measurements of at least the portion of the user's head, and the measurements are used to generate the 3D geometry of the portion of the user's head.
7. The method of claim 1, wherein the anthropometric data includes measurements of at least the portion of the user's head, and the measurements are used to generate the 3D geometry of the portion of the user's head.
9. The method of claim 2, wherein the anthropometric data is an image of the portion of the user's head received from a device, and the image is used to generate the 3D geometry of the portion of the user's head.
8. The method of claim 1, wherein the anthropometric data is an image of the portion of the user's head received from a device, and the image is used to generate the 3D geometry of the portion of the user's head.
10. The method of claim 2, wherein the anthropometric data is determined from a video of the user.
9. The method of claim 1, wherein the anthropometric data is determined from a video of the user.
11. A system comprising: an imaging device configured to capture an image; and a controller configured to: generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data; 

and determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple and 

to interface with an eyewear frame such that the frame is customized to the user's head, the coupling element including a customized temple tip that 
is based in part on the design parameters which include 


a rotation of the temple tip around 
an ear of the user, wherein the 
rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head.
10. A system comprising: an imaging device configured to capture an image; and a controller configured to: generate 
a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data from the image; 

and determine design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple, 

the coupling element including a customized end of the temple that includes a temple tip and a shape of the coupling element 
is based in part on the design parameters and the design parameters include a first rotation of the temple tip towards the user's head and 
a second rotation of the temple tip around an ear of the user, wherein the second rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head, 

wherein the coupling element interfaces with an eyewear frame such that the frame is customized to the user's head.
12. The system of claim 11, wherein the controller is further configured to: detect, from the anthropometric data, features of the user; and generate, based on the features of the user, the 3D geometry of the portion of the user's head.
11. The system of claim 10, wherein the controller is further configured to: detect, from the anthropometric data, features of the user; and generate, based on the features of the user, the 3D geometry of the portion of the user's head.
13. The system of claim 12, wherein the features of the user include at least one of a pinna of an ear of the user, a distance of the user's ear from an eye of the user; and a size of the user's ear.
12. The system of claim 11, wherein the features of the user include at least one of a pinna of an ear of the user, a distance of the user's ear from an eye of the user; and a size of the user's ear.
14. The system of claim 11, wherein generating the 3D geometry of the portion of the user's head comprises: determining features describing the anthropometric data; identifying key points and detected edges describing the portion of the user's head using a machine learning algorithm and the features; and compiling the key points and detected edges to form the 3D geometry of the portion of the user's head.
13. The system of claim 10, wherein generating the 3D geometry of the portion of the user's head comprises: determining features describing the anthropometric data; identifying key points and detected edges describing the portion of the user's head using a machine learning algorithm and the features; and compiling the key points and detected edges to form the 3D geometry of the portion of the user's head.
15. The system of claim 11, wherein the design parameters include a length of the coupling element.
14. The system of claim 10, wherein the design parameters include a length of the coupling element.
16. The system of claim 11, wherein the design parameters for the coupling element are provided to a manufacturer of the eyewear frame.
15. The system of claim 10, wherein the design parameters for the coupling element are provided to a manufacturer of the eyewear frame.
17. The system of claim 11, wherein the anthropometric data includes measurements of the portion of the user's head, and the measurements are used to generate the 3D geometry of the portion of the user's head.
16. The system of claim 10, wherein the anthropometric data includes measurements of the portion of the user's head, and the measurements are used to generate the 3D geometry of the portion of the user's head.
18. The system of claim 11, wherein the anthropometric data is determined from a video of the user, the video captured by the imaging device.
17. The system of claim 10, wherein the anthropometric data is determined from a video of the user, the video captured by the imaging device.
19. A non-transitory computer readable storage medium comprising computer executable code that, when executed by one or more processors, causes the one or more processors to perform operations comprising: generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data; and determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple and 

to interface with an eyewear frame 
such that the frame is customized to 
the user's head, the coupling element including a customized temple tip that is based in part on the design parameters which include 



a rotation of the temple tip around 
an ear of the user, wherein the 
rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head.
18. A non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations comprising: generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data; and determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple, 


the coupling element including a customized end of the temple that includes a temple tip and a shape of the coupling element 
is based in part on the design parameters and the design parameters include a first rotation of the temple tip towards the user's head and 

a second rotation of the temple tip around an ear of the user, wherein the second rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head, 

wherein the coupling element interfaces with an eyewear frame such that the frame is customized to the user's head.
20. The non-transitory computer readable storage medium of claim 19, the one or more processors to perform operations further comprising: detecting, from the anthropometric data, features of the user; and generating, based on the features of the user, the 3D geometry of the portion of the user's head.
19. The non-transitory computer readable storage medium of claim 18, the one or more processors to perform operations further comprising: detecting, from the anthropometric data, features of the user; and generating, based on the features of the user, the 3D geometry of the portion of the user's head.
21. The non-transitory computer readable storage medium of claim 19, wherein the anthropometric data is determined from a video of the user.
9. The method of claim 1, wherein the anthropometric data is determined from a video of the user.



Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 9 respectively of U.S. Patent No. 11,181,758. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,181,758. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,181,758.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

For example,
1. Limitation, “interface with an eyewear frame such that the frame is customized to the user's head” recited in the middle of the claim 2 of the instant application, is met and encompassed by limitation, “wherein the coupling element interfaces with an eyewear frame such that the frame is customized to the user's head”, which is recited at the end of claim 1 of Patent. Similar recitation style as described above is observed in other independents claims 11, and 19 of the instant application.

2. Although claim 21 of the instant application is directed toward a CRM claim, the content recited therein is understood substantively similar to method claim 9 of the Patent, and thus is rejected as being an obvious variant thereof. 

Allowable Subject Matter
Claims 2-21 are allowed over reference [Terminal Disclaimer is required before a Notice of Allowance is sent].
The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, Fonte et al. (2016/0299360) discloses a method (title, abstract) comprising: 
 	generating a three-dimensional (3D) geometry of a portion of a head of a user based in part on anthropometric data (A computer is communicatively coupled with the image capture device and configured to construct an anatomic model of the user based on the captured image data and/or measurement data – abstract.  
FIG. 21 shows example of building and scaling of an anatomic model of the user's face from a collection of previously acquired images and fitting a 3-D face model across feature sets and camera positions, ¶0082.
Referring back to FIG. 1A at 10 and FIG. 1B at 103, the method describes the construction of a quantitative anatomic model of at least a portion of the user's face and head. Once a complete set of image data is acquired, the computer system analyzes the image data to construct a quantitative anatomic model of the user's face. Various techniques are used to construct the model, and in an exemplary embodiment a quantitative anatomic model is represented as a surface mesh made of elements, including but not limited to polygons, curvilinear elements, etc – ¶0132. Face/head model generated is 3D, figs. 8, 19. Also see, ¶0133, 0143-0145, ¶0158…etc. Also see step 103, 106-111, fig. 1B
Anatomic models, details, and dimensions include length of features (eg length of finger), distance between features (eg distance between ears), angles, surface area of features, volume or features, 2D contours of features (eg outline of wrist), 3D models of features (eg surface of nose or ear), ¶0038); and
 	determining design parameters for a coupling element based in part on the 3D geometry of the portion of the user's head, the coupling element configured to couple to a temple and to interface with an eyewear frame such that the frame is customized to the user's head, the coupling element including a customized temple tip that is based in part on the design parameters which include a rotation of the temple tip around an ear of the user (A set of metrics is the ratio of width of eyewear 1403 to width of face 1404, angle of temples 1407, and length of the entire temples 1406 relative to the distance to the top of the ear 1405. As only one example, the optimal values for these metrics are 0.95, 87 degrees, and 1, for which the pre-optimized eyewear model 1402 does not satisfy. The computer system would seek to minimize the error between all three metrics and the optimal values. An optimization method such as least-squares, steepest descent, or others known to those familiar with the art is used to obtain a new set of eyewear parameters that best fit the users face – ¶0184, fig. 14. ‘length of the entire temples 1406 relative to the distance to the top of the ear 1405’ is understood as parameter for coupling element, which is determined and optimized based in part on the 3D geometry of the portion of the user's head, ¶0182-0184.
Coupling element including a customized end of a temple that includes a temple tip as disclosed in figs. 29, by customizable parameters 2906 - 2908 etc…, ¶0175. Shape of the coupling element is based in part on the design parameters, e.g. ‘length of the entire temples 1406 relative to the distance to the top of the ear 1405’, temple length 1409, temple angles 1407, 1410 [fig. 14], and other parameters like 2908, 2906, and 3104, figs. 29, 31
length of the entire temples 1406 relative to the distance to the top of the ear 1405, divides the left entire temple 1503 and right entire temple 1504 into two portions. The back thin portion of the entire temple as shown in fig. 15 and fig. 14 (1411) is reasonably understood as the coupling element, which is configured to couple to temple, understood as the front thick portion of entire left and entire right temple 1503, 1504.).
However Fonte is not found disclosing explicitly or reasonably the limitation of, the coupling element including a customized temple tip that is based in part on the design parameters which include a rotation of the temple tip around an ear of the user, wherein the rotation is about an axis that is substantially perpendicular to the coupling element and extends from a location on the coupling element towards the user's head.
System claim 11, and CRM claim 19 recite substantively similar allowable feature within claim scope, and thus allowable for same/similar reason(s) stated above. 

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Mizuno (US 5589895), 
Izumitani et al. (US 6533418), 
Epstein (US 20040130674) 
– who disclose different ways of designing frames of glasses for custom fit to users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/            Primary Examiner, Art Unit 2619